UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
ALLIED PILOTS ASSOCIATION,          )
                                    )
            Plaintiff,              )
                                    )
            v.                      )                   Civil Action No. 09-0536 (PLF)
                                    )
AMERICAN AIRLINES, INC.,            )
                                    )
            Defendant.              )
____________________________________)


                                     ORDER AND JUDGMENT

                  For the reasons given in the Opinion issued this same day, it is hereby

                  ORDERED that [2] defendant’s motion to dismiss the complaint, converted into a

motion for summary judgment, is GRANTED; it is

                  FURTHER ORDERED that [18] plaintiff’s response to the Court’s July 16, 2010

Order, which is at the plaintiff’s request construed as a cross-motion for summary judgment, is

DENIED; it is

                  FURTHER ORDERED that judgment shall be entered for American Airlines,

Inc.; and it is

                  FURTHER ORDERED that the Clerk of the Court shall remove this case from the

docket of this Court. This is a final appealable order. See FED . R. APP . P. 4(a).

                  SO ORDERED.

                                                        /s/________________________
                                                        PAUL L. FRIEDMAN
                                                        United States District Court
DATE: August 30, 2010